Citation Nr: 0945864	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  08-07 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2007, a 
statement of the case was issued in November 2007, and a 
substantive appeal was received in March 2008.  The Veteran 
and his spouse presented testimony at a travel Board hearing 
in February 2009, and a transcript of the hearing is 
associated with his claims folder.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's PTSD claim is based on his contention that he 
witnessed the death of a soldier as a result of a hand 
grenade accident on the grenade range at Ft. Lewis in the 
fall of 1968.  The Veteran claims that had been delivering 
meals to the soldiers on the range when it happened.  A 
private health care provider felt in March 2006 that the 
Veteran has PTSD due to this incident.  

The RO has made several attempts to corroborate the claimed 
stressor.  A search of morning reports was negative as were 
requests to newspapers for any articles related to the 
claimed incident.  At the February 2009 Board hearing, the 
Veteran's representative requested an additional search of 
records.  According to the Veteran's service personnel 
records, during the period from September 1968 to November 
1968, he was assigned to HHC 3d AIT Bde USATC Ft Lewis, WN.  
Under the circumstances, the Board finds that additional 
action is necessary to fully meet the duty to assist the 
Veteran. 



Accordingly, the case is REMANDED for the following actions:

1.  The RO should send an appropriate 
request to the Joint Services Records 
Research Center (JSRRC) for information 
regarding any fatal grenade training 
accident at Fort Lewis during the 
period from September through November 
1968.  

2.  If, and only if, the claimed 
stressor is corroborated, the Veteran 
should be scheduled for a VA PTSD 
examination to ascertain whether he 
suffers from PTSD related to the 
stressor.  The claims file must be made 
available to the examiner. 

3.  After completion of the above, the 
RO should review the expanded record 
and determine if service connection for 
PTSD is warranted.  If the benefit 
remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case 
should be returned to the Board for 
appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 



of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


